Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 1 of 21
Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 2 of 21
FILED: NEW YORK COUNTY CLERK 09/29/2019 12:28 PM                             INDEX NO. 101081/2019
NYSCEF DOC. NO. 27 Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 3 of 21 NYSCEF: 09/29/2019
                                                                     RECEIVED
Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 4 of 21
Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 5 of 21
Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 6 of 21
              Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 7 of 21
 Michel Acevedo, current resident in affordable housing unit at Waterline Square, also lives
in a rent stabilized apartment at 126 W 83 Street, and in affordable unit at 66 W 94, where
   the entire building is owned and managed by HPD. Previously lived in a building 3521
Deklab Ave- where all 72 units are rent stabilized. This is an outrageous violation of the HPD
Handbook. Upon information and belief, Mr. Acevedo is another Waterline Square hispanic
       applicant given preferential treatment and the right to violate HPD regulations.

                          Current resident
     at Waterline Square Lives in three affordable housing units
               why I’ve
           Michel       been in
                   Acevedo      a shelter
                              #831,       since Sep
                                     Waterline      23.
                                                 Square




           WATERLINE SQUARE CURRENT
             AFFORDABLE HOUSING
                  APARTMENT
                      Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 8 of 21
FILED: APPELLATE DIVISION - 1ST DEPT 04/02/2020 09:08 PM                                                      2019-04206
NYSCEF DOC. NO. 21                                                                    RECEIVED NYSCEF: 04/02/2020

                                                                             Breaking Ground/Waterline Square
                                                                               330 West 42nd Street, 14th Floor
                                                                                        New York, NY 10036

                 6/10/2019

                   Abraham Gross
                 40 West 77st
                 10C
                 New York, NY 10024

          Re:    Waterline Square
                 675 West 59th Street | 400 West 61st Street | 645 West 59th Street
                 New York, NY, 10023
                 Log #:__5695__

          Dear Applicant:
          We received your application for residency in the project indicated above. Based on the
          guidelines for eligibility for this project, your application has been rejected for the following
          reason(s):


          ___    1. Upon       complete review, your income and/or household size does not meet
                 the
                       guidelines. See attached income eligibility chart.

                                Your household income: ________

                                Your household size: _________


          ___    2.      Your income does not demonstrate a continuing need.

                          !Assets
                          !Property  Ownership
                          !Other:
                            Gift Income
                          !

          ___    3.      Criminal background check:



          __X__ 4.     Your application and/or documentation has been found to include
          inconsistent
                       information.



          ___    5.    Failure to schedule an eligibility appointment or failure to attend a
                 scheduled and
                       confirmed appointment.




          ENGLISH REJECTION NOTICE
                      Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 9 of 21
FILED: APPELLATE DIVISION - 1ST DEPT 04/02/2020 09:08 PM                                                               2019-04206
NYSCEF DOC. NO. 20                                                                           RECEIVED NYSCEF: 04/02/2020

                                                                                      Breaking Ground/Waterline Square
                                                                                                1359 Broadway, 9th Floor
                                                                                                    New York, NY 10018

                                                                                           Date: 6/20/2019
          Abraham Gross
          40 West 77th Street
          Apt 10C
          New York, NY 10024

          Re:    Waterline Square
                 675 West 59th Street | 400 West 61st Street | 645 West 59th Street
                 New York, NY, 10023
                 Log #:__5695__

          Dear Applicant:
          We received your application for residency in the project indicated above. Based on the guidelines for
          eligibility for this project, your application has been rejected for the following reason(s):

          _ X_   1. Upon complete review, your income and/or household size does not meet the
                        Guidelines. See attached income eligibility chart.

                                Your household income: __$16,379.58____
                                Your household size: __1__
          Extreme Reach- $498.65/6= $83.1083333333*12= $997.30
          Net from self-employment- $2,627.66
          Unemployment Benefit- $12,754.62

          __     2.      Your income does not demonstrate a continuing need.
                                  Assets
                                  Property Ownership
                                  Gift Income
                                  Other:




          ___    3.      Criminal background check:




          ____   4.      Your application and/or documentation has been found to include inconsistent
                         Information.




          ENGLISH REJECTION NOTICE
             Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 10 of 21



                                                                              Breaking Ground/Waterline Square
                                                                                                        th
                                                                                330 West 42nd Street, 14 Floor
                                                                                            New York, NY 10036



                                                                          Date: _7/3/19_____


        Abraham Gross
        40 West 77th Street
        Apt 10C
        New York, NY 10024


Re:     Waterline Square
        675 West 59th Street | 400 West 61st Street | 645 West 59th Street
        New York, NY, 10023
        Log #:__5695____

Dear Applicant:
We received your appeal of the rejection of your application for residency in the project indicated
above. We have conducted an additional review of your application with the new information you
provided. Unfortunately, based on the guidelines for eligibility for this project, your application has been
rejected for the following reason(s):


_X __ 1.         Your income and/or household size does not meet the guidelines.
                 See attached income eligibility chart.

                        Your household income: __$16,379.58____

                        Your household size: __1___

                        Extreme Reach: $498.65/6 = $83.10833 X 12 = $997.30
                        Net from Self-employment: $2,627.66
                        Unemployment: $12,754.62
                        Gift Income: $0 (proof of receipt of income for at least 6 months was not
                        provided)

___     2.       Your income does not demonstrate a continuing need.
                         Assets
                         Property Ownership
                         Gift Income
                         Other:


___     3.       Criminal background check:



ENGLISH APPEAL REJECTION NOTICE
             Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 11 of 21



_X__    4.       Your application and/or documentation has been found to include inconsistent
                 information.
                  In your appeal letter you indicated that you receive 10,000 in gift income with no
                  proof of said income being received and a letter was provided during the processing of
                  your application that indicates a total of 1,000 monthly in gift income which equals to
                  12,000 not 10,000. The letter does not appear properly signed by the gift giver and it is
                  not notarized in addition to no substantial evidence to prove that you are in receipt of
                  this income for at least 6 months. Information being provided is inconsistent.


___     5.       You do not meet the definition of a household established by the Agencies. Therefore,
                 you do not qualify for this program.



___     6.       Your appeal and/or supporting documents were not submitted within the appeal
                 period of 10 business days.


__      7.       Failure to submit documentation by the deadline or failure to submit sufficient or
                 complete documentation.

                 ________________________________________________________________________

___     8.       Credit and housing court history*
                      For-cause eviction(s) within last 12 months. Case index #: ________________
                      Bankruptcy filed within last 12 months
                      Delinquencies, collections, money judgments, and liens exceed $5,000

                  Please note that the City of New York has established Financial Empowerment
                  Centers that offer free counseling to help you in improving your credit. A counselor
                  can also help you deal with your debt and debt collectors and how to save for your
                  monthly rent. We encourage you to call 311 to make a free appointment with a
                  counselor so that you are better prepared for future housing lotteries.


__      9.       Other:




If you believe your appeal has been rejected in error, you may submit a complaint to the agency
indicated at the bottom of the page, in writing, within five (5) business days of the postmark date of this
letter.




ENGLISH APPEAL REJECTION NOTICE
Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 12 of 21
        Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 13 of 21
                                       MARKETING HANDBOOK, SECTION 4: OUTLINE OF PROCEDURES
                                                                               4-3: The Lottery Process
                                                       4-4: Applicant Evaluation and Resident Selection

            completion of the paper entry; they will be unable to assist in the actual
            opening and entry as not to divert their attention from their oversight
            responsibilities.
      6.    If more than one day is required for the paper application entry, the
            Marketing Agent must provide a locker or footlocker that can
            accommodate a standard combination lock, to secure the applications
            until entry resumes. The Agency will provide the lock with a combination
            known only to Agency staff. The Marketing Agent will store this locker or
            footlocker in a location approved by the Agency monitor. Subsequent days
            of opening and logging must also occur under Agency supervision.
      7.    The Marketing Agent must ensure that all paper and digital applications
            and applicant personal information are stored securely and kept on file for
            five years.

C.   LOG GENERATION

      1.    Once all paper applications have been entered, the Housing Connect
            system randomizes both online and paper applications, which generates
            an electronic log. The randomization and log generation generally takes
            approximately ten business days.
      2.    The electronic log will be made available to the Marketing Agent for
            download from the Housing Connect website. The Marketing Agent will
            work off of this log to evaluate applicants and select residents.




4-4 Applicant Evaluation and Resident Selection
      The Marketing Agent will have primary responsibility for applicant evaluation and
      resident selection. The Marketing Agent must select all prospective residents
      from the lottery log in numerical order, with exceptions only for permitted set-
      asides and preferences, which are outlined below. (See Section 4-4.B, “Order of
      Processing,” or Section 5-1, “Set-Asides and Preferences.”)

A.   INELIGIBILITY POLICIES

      1.    An applicant shall not be rejected for any reason that is not consistent with
            the rejection criteria stated in the Marketing Plan and Agency selection
            policies (see Section 5, “Detailed Selection Policies”). The selection and
            rejection criteria outlined in the Marketing Plan must be approved by the


                                     Page 23 of 73
Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 14 of 21
          Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 15 of 21




APPELLANT’S NOTE: INCONSISTENT INFORMATION IS NOT AN AUTHORIZED CRITERIA
FOR REJECTION AND IS UNLAWFUL PER SE
FILED: NEW YORK COUNTY CLERK 12/13/2019 01:46 PM                                                                                                     INDEX NO. 101081/2019
NYSCEF DOC. NO. 49Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 16 of 21NYSCEF: 12/13/2019
                                                                     RECEIVED




                                                                                 EXHIBIT                      B2




         From:      Pell, Shatara      (HPD) <PellS@hod.nvc.gov>
        Sent:      Monday,      July 8, 2019       11:05:20        AM
        To: Teresa         Palmieri;      Dormi,     Nidia    (HPD);    Vanessa    Cucurullo;     Stephanie       Labarta;   Sasha Williams;        Jon Lee
         Cc: Mombrun,           Gabriel     (HPD);     Morgan,         Monica    (HPD     Hernandez,     Victor     (HPD);   Lugo,     Edwin     (HPD)
        Subject:        RE:                            waterline       Square|    Log


         Hi Teresa,


        This file     is out   of order     with     skewed      documents.       The way this file was sent          is ccmplatcly       tossed    around    and
        unprofessional          and    it needs      to be resent        in a decent    order.   I'm really   confused,      does     arsakiñg     Ground    review   the files
        they     send     to us?


        Thank      You,


        Shatara   Pell | Deputy Director  | Marketing  and Affordability                         Oversight    Ficgram
        NYC Department of Housing Preservation & Development
        212-863-6211
FILED: NEW YORK COUNTY CLERK 12/13/2019 01:46 PM                                                                                                     INDEX NO. 101081/2019
NYSCEF DOC. NO. 49Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 17 of 21NYSCEF: 12/13/2019
                                                                     RECEIVED




                                                                                 EXHIBIT                      B2




         From:      Pell, Shatara      (HPD) <PellS@hod.nvc.gov>
        Sent:      Monday,      July 8, 2019       11:05:20        AM
        To: Teresa         Palmieri;      Dormi,     Nidia    (HPD);    Vanessa    Cucurullo;     Stephanie       Labarta;   Sasha Williams;        Jon Lee
         Cc: Mombrun,           Gabriel     (HPD);     Morgan,         Monica    (HPD     Hernandez,     Victor     (HPD);   Lugo,     Edwin     (HPD)
        Subject:        RE:                            waterline       Square|    Log


         Hi Teresa,


        This file     is out   of order     with     skewed      documents.       The way this file was sent          is ccmplatcly       tossed    around    and
        unprofessional          and    it needs      to be resent        in a decent    order.   I'm really   confused,      does     arsakiñg     Ground    review   the files
        they     send     to us?


        Thank      You,


        Shatara   Pell | Deputy Director  | Marketing  and Affordability                         Oversight    Ficgram
        NYC Department of Housing Preservation & Development
        212-863-6211
             Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 18 of 21
 Michel Acevedo, current resident in affordable housing unit at Waterline Square, also lives
in a rent stabilized apartment at 126 W 83 Street, and in affordable unit at 66 W 94, where
   the entire building is owned and managed by HPD. Previously lived in a building 3521
Deklab Ave- where all 72 units are rent stabilized. This is an outrageous violation of the HPD
Handbook. Upon information and belief, Mr. Acevedo is another Waterline Square hispanic
       applicant given preferential treatment and the right to violate HPD regulations.

                          Current resident
     at Waterline Square Lives in three affordable housing units
               why I’ve
           Michel       been in
                   Acevedo      a shelter
                              #831,       since Sep
                                     Waterline      23.
                                                 Square




           WATERLINE SQUARE CURRENT
             AFFORDABLE HOUSING
                  APARTMENT
      Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 19 of 21




                  ALL THREE 66 OF
                                W 94THESE
                                      St APARTMENTS
 Building Owned By New  ARE  CLASSIFIED
                           York City HousingASAgencies
                                               RENT Since 1973
                     STABILIZED     OR AFFORDABLE
                           3521 Dekalb   Ave
                  HOUSING
     Entire Building           AFFORDABLE
                     is Rent Stabilized,       HOUSING
                                         previously Owned by the
                               APARTMENTS
126 W 83: HPD-Affiliated Building,   majority of units are rent stabilized
                 Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 20 of 21




     WATERLINE SQUARE
AFFORDABLE HOUSING UNIT #433                                              314 E 100 St
                                                                     PROPERTY IS OWNED
                                                                         BY HPD- ALL
                                                               81 UNITS RENT STABILIZED UNITS
Case 1:20-cv-04515-CM Document 6 Filed 06/26/20 Page 21 of 21
